IN THE
                         TENTH COURT OF APPEALS



                                No. 10-22-00106-CV

   IN RE THE OFFICE OF THE STATE COUNSEL FOR OFFENDERS


                                Original Proceeding

                          From the 82nd District Court
                            Robertson County, Texas
                         Trial Court No. 20-11-21133-CV


                          MEMORANDUM OPINION


       Relator’s Petition for Writ of Mandamus and Stay of Proceedings filed on April 14,

2022, is denied.



                                                STEVE SMITH
                                                Justice

Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Petition denied
Opinion delivered and filed April 27, 2022
[OT06]